Citation Nr: 1741302	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-13 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1970 in the United States Marine Corps.  He served in combat in Vietnam, and was awarded the Purple Heart and Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2014, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

In March 2015, the Board denied the above-captioned claim, as well as a claim for service connection for posttraumatic stress disorder (PTSD), among other denials and dismissals.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In November 2015, the Court vacated the March 2015 Board decision on the claims for the right shoulder disorder and PTSD, and remanded those matters to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

In February 2016, the Board remanded the appeal for development consistent with the Joint Motion.

In November 2016, the RO granted service connection for PTSD.  As such, this claim is no longer on appeal and will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Additional evidence has been associated with the record since the RO's last readjudication of the claim.  However, in January 2017, the Veteran waived his right to have such evidence reviewed in the first instance by the RO.  


FINDING OF FACT

The Veteran's right shoulder disorder is not attributable to service and arthritis of the right shoulder was not manifest within one year of his separation from service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§  1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

As noted above, the Board denied this claim in March 2015.  The basis for the decision was a lack of evidence showing a current right shoulder disability that was etiologically related to service.  In November 2015, the Board's decision was vacated in order to obtain outstanding VA treatment records and afford the Veteran a VA examination for the claim, which had not been previously provided.  There has been substantial compliance with these directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008)

The record shows the Veteran has current osteoarthritis of the right shoulder, documented, for example, on VA examination in October 2016.

At the February 2014 hearing, the Veteran testified that he injured his right shoulder during a foot pursuit in which he tackled someone and fell down a 20-foot ravine, landing on the road below.  Following that incident, he further injured his shoulder throwing a hand grenade, which caused dislocation of the shoulder. 

The Veteran's DD Form 214 shows that he was awarded the Purple Heart and Combat Action Ribbon and as already discussed by the Board in February 2016, he qualifies as a combat veteran.  Pursuant to 38 U.S.C.A. § 1154(b), combat veterans may establish service incurrence of a disease or injury through satisfactory lay or other evidence which is consistent with the circumstances, conditions or hardships of service, even in the absence of official record of such incurrence.  See also 38 C.F.R. § 3.304(d).  The Board thus accepts the in-service incurrence of right shoulder injury.  While the combat presumption can assist the Veteran in establishing the in-service injury, it does not aid in otherwise establishing a medical nexus.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  

On the matter of nexus, the record contains the opinions of October 2016 and January 2017 VA examiners.  On VA examination in October 2016, the examiner reviewed the claims file and examined the Veteran.  The examiner noted that a right shoulder disorder was not documented in the service treatment records (STRs), and that it was not until 2014 that the Veteran was diagnosed with arthritis.  The examiner provided a negative nexus opinion based on the lack of documentation of a right shoulder condition in the STRs.

In a January 2017 addendum opinion, another examiner reviewed the claims file.  He reiterated the opinion that the current right shoulder disorder was less likely than not related to service.  As rationale, he explained there was no evidence of an injury or chronic shoulder condition during, or shortly after, service.  A review of records from 1970 was negative for shoulder problems.  Records throughout the 1990s also did not reveal chronic right shoulder problems.  The Veteran's right shoulder disorder was first documented in 2014 following his retirement as a police officer.  The examiner opined that the Veteran's disorder was consistent with the aging process and the Veteran's occupation, based on a review of the record in relation to the onset of shoulder complaints.  The examiner emphasized that he had reviewed the entire record in rendering his opinion, but that he agreed with the 2016 opinion.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The probative evidence does not show that the right shoulder disorder is related to the Veteran's active military service.  A right shoulder disorder was not found within one year of separation from service, including on VA examination in 1970; rather, the evidence reflects that the disorder was not shown until many years after service discharge.  The fact that he sought treatment for other conditions after service, but not a right shoulder disorder, weighs against the credibility of any statement that the disorders persisted since discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); Caluza v. Brown, 7 Vet. App. 498 (1995).

The medical opinion evidence is also persuasive.  The January 2017 VA examiner addressed the contentions of service connection, but opined that the Veteran's right shoulder disorder was not related to service but was due to another etiology, the aging process.  The examiner based his conclusions on an examination of the claims file, including the STRs, post-service treatment records and diagnostic reports.  He reviewed and accepted the reported history and symptoms in rendering the opinion, and provided a rationale for the conclusions reached.  

The Board has considered the Veteran's representative's August 2017 contentions that the examiner did not specifically discuss the buddy statements of record or the Veteran's combat service.  The Board, however, finds the examination report adequate.  The examiner stated, and then reemphasized, that he had reviewed the entire claims file in reaching his opinion.  The claims file includes service records depicting combat service, the buddy statements, the Board's remand discussing combat service, and the examination request which also discussed the buddy statements and combat service.  As the examiner considered the Veteran's entire history, and set forth objective findings necessary for adjudication with a rationale, the report is fully adequate.  See Sickels v. Shinseki, 643 F.3d 1362   (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Board has also considered the argument of the Veteran's representative that the examination was inadequate because the examiner was not an orthopedic specialist.   VA satisfies its duty to assist when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions, whether that is a doctor or other medical specialist.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Additionally, the Board may assume a VA medical examiner is competent.  No probative evidence suggests that the VA physician was not competent to provide the requested opinion.  As the January 2017 opinion is thorough, supported by an explanation, based on a review of the claims folder, and supported by the evidence of record, there is no reason to find the opinion inadequate based on the fact that the examiner was not an orthopedic specialist.

The only evidence to the contrary of the VA examination report is the lay evidence.  The Board finds that the Veteran's lay assertions are both admissible and believable.  Consequently, the Board will weigh the lay statements against the medical evidence.

The VA examiner was a medical professional who reviewed the claims file and considered the reported history, including the lay assertions.  The examiner, in providing the requested medical opinion, used his expertise in reviewing the facts of this case and determined that the Veteran's right shoulder disorder was not related to service.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinion against that of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.  

Additionally, presumptive service connection for arthritis of the right shoulder as a "chronic disease" is not warranted as there is no documentation of right shoulder arthritis from within one year of the Veteran's 1970 discharge.  As for a continuity of symptomatology between the disorder and service, arthritis of the right shoulder was not noted during service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable to the claim.  

In reaching this decision, the Board considered the Veteran's claim and decided entitlement based on the evidence.  The Veteran and his representative have not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for a right shoulder disorder is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


